Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered into by
and between Randall R. Powers (“Powers”) and Wise Metals Group, LLC, including
Wise Alloys, LLC and all of its affiliated companies (“Wise” or the “Company”),
and to and for the benefit of the respective shareholders, directors, members,
managers, officers, successors, subsidiaries, employees, supervisors, advisors,
attorneys, affiliates, and other agents of Wise (hereafter collectively referred
to as “Releasees”). In consideration of the premises, promises and other items
contained herein, the receipt and sufficiency of which are hereby acknowledged,
Powers and Wise agree as follows:

1. Powers is employed by Wise in the position of President and Chief Operating
Officer. Powers has been informed by Wise that his employment is being
terminated effective April 10, 2006 (“Effective Date”) pursuant to section
8(ii)(b) and (c) of the Employment Agreement dated July 1, 2004, as amended,
between Wise and Powers (“Employment Agreement”).

2. In order to ease Powers’ transition to new employment, Wise offers and Powers
accepts a severance benefit contained in this Agreement in Section 3, and Powers
and Wise agree that this Agreement (and the payments and benefits set forth
herein) shall be in lieu of any other severance or compensation to which Powers
may be entitled or any other prior contract or agreement or promise. As a
material term of this Agreement, Powers and the Company desire to settle and
resolve any and all claims, whether known or unknown that may arise out of
Powers’ employment by and affiliation with Wise and/or the termination of said
employment.

3. The severance benefit that Wise offers and that Powers accepts is as follows:

(a) Wise will continue Powers’ current base salary for a period of 3 months
following the Effective Date, in accordance with Wise’s salary administration
policy, less required tax withholding. At the sole discretion of Wise, taking
into account whatever circumstances and considerations it believes are
appropriate, the severance may be extended.

(b) To the extent Powers has any remaining earned but unused vacation as of the
Effective Date, Wise will pay to Powers the cash equivalent of any such earned
but unused vacation pay (less required tax withholding).

(c) In addition to the salary continuation stated in subparagraph (a), if Powers
elects to continue his group health coverage under COBRA for himself and family
members (spouse and children), the Company will pay to Powers a supplement equal
to COBRA cost of coverage (less required tax withholding) per bi-weekly pay
period to help offset monthly health insurance premiums. These payments will end
when Powers obtains coverage under another health care plan or when salary
continuation provided in Section 3(a) ends, whichever occurs earlier.

 

-1-



--------------------------------------------------------------------------------

(d) Powers understands and agrees that the severance payments and other benefits
contained in subparagraphs (a) – (c) of Section 3, as well bridging of his 401K
Plan service provided in Section 4, are good and valuable consideration in
exchange for this Agreement to which he is not otherwise entitled, and they are
in lieu of any and all other severance, compensation, salary, wages, bonuses or
other monetary benefits to which Powers might otherwise be entitled from the
Company, except as outlined in Section 4 below.

4. Powers will remain entitled to any benefits to which he would otherwise be
entitled under the terms and conditions of any 401(k) Plan or other retirement
plan sponsored by Wise, and nothing in this Agreement is intended to waive or
relinquish Powers’ vested rights in such benefits. As additional consideration
for this Agreement, Wise will bridge Powers’ service so that as of the Effective
Date, he will be deemed vested in the 401(k) Plan, including the matching
contributions made by the Company. On the Effective Date, Powers’ participation
in the Company’s employee benefit plans as an active employee shall cease in
accordance with the terms and conditions of those plans, subject to continuation
rights that Powers may have under the terms of any such plan and/or COBRA. Other
than the payments and benefits outlined in Sections 3 and 4 of this Agreement,
Powers understands he will neither receive nor be entitled to any other
compensation, payments, salary or benefits from the Company after the Effective
Date under this Agreement or otherwise.

5. In consideration of the above described promises and payments, Powers agrees
on behalf of himself and all persons who may claim through him to irrevocably
and unconditionally release, acquit and forever discharge the Company and
Releasees (as broadly defined herein) from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of actions, suits, rights, demands, costs, losses, wages,
salary, benefits, compensation, debts or expenses of any kind whatsoever, known
or unknown, suspected or unsuspected, which Powers now has, owns or which Powers
at any time heretofore had, owned, or held including but not limited to all
claims based on alleged or actual rights arising under any federal, state, or
local laws prohibiting race, sex, religion, age, disability or other forms of
discrimination (including but not limited to Title VII, the Age Discrimination
if Employment Act, ADA, FLSA, FMLA, AADEA, AADA) or any other federal, state or
local laws relating to or otherwise regulating Powers’ employment with Wise, any
claims of any nature based on or arising out of Powers’ employment with Wise or
the termination of that employment (including but not limited to Ala. Code §
25-5-11.1), or any claims based on contract, including but not limited to the
Employment Agreement, negligence, recklessness or intent of any nature
whatsoever. It is the intention of the parties hereto that this Agreement
constitute a complete and general release of all claims of every nature and
shall be effective as a bar to any and all claims or potential claims of any
kind whatsoever. The parties expressly consent and agree that this Agreement
shall be given full force and effect in accordance with each and all of its
expressed terms and provisions, including those terms and provisions relating to
unknown and/or unsuspected claims, demands and causes of action, if any, to the
same effect as those terms and provisions relating to any other claims, demands
and causes of action herein above specified.

6. Powers agrees to refrain now and forever, from disparaging Wise, its
management and/or owners directly or indirectly, in any way. Further, Powers
acknowledges and agrees that

 

-2-



--------------------------------------------------------------------------------

sections 13, 14 and 15 of the Employment Agreement (“Post-employment
Restrictions”) remain in full force and effect, and he agrees to faithfully
abide by the Post-employment Restrictions. Powers agrees to deliver promptly to
the Company on or before April 19, 2006, all keys, devices, property memoranda,
notes, records, reports, manuals, drawings, blueprints and other documents and
computer and electronic files (and all copies thereof) relating to the business
of Wise and its subsidiaries, which Powers may possess or have under his
control.

7. Powers also agrees to keep all discussions or negotiations relating to this
Agreement, the terms of the termination strictly confidential, though he may
disclose this information only to tax accountant, attorney and spouse, provided
they agree (at Powers’ risk) to keep said information strictly confidential.

8. Powers agrees that he will remain reasonably accessible and available to Wise
for consultation as Wise may request or desire from time to time and that he
will cooperate with the Company regarding any business, legal or other matters
in which Powers’ participation and /or involvement is necessary or desirable.
Wise will reimburse Powers for any reasonably necessary expenses that he may
incur in fulfilling his obligations under this Section 8.

9. In the event Powers breaches, or threatens to breach, any of the provisions
of Sections 5, 6, or 7 of this Agreement, the Company shall have the right and
remedy to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company and
that money damages will not provide the Company with an adequate remedy. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity. Powers
recognizes and agrees that the Company’s remedy at law for breach of Sections 5,
6, or 7 would be inadequate, and further agrees that, for breach of such
provisions, the Company shall be entitled to injunctive relief and to enforce
its rights by an action for specific performance.

10. This Agreement is governed by and is to be construed in accordance with the
laws of the State of Alabama. The provisions of this Agreement are severable
and, if any part of it is found to be unenforceable, the other Sections and or
provisions shall remain fully valid and enforceable. In the event that either
party should bring an action in any court to enforce this Agreement or any
provision thereof, it is agreed that the prevailing party (as determined by the
Court) will be entitled to recover from the other party reasonable attorney’s
fees and costs of the litigation.

11. Powers represents and agrees that he fully understands all provisions and
aspects of this Agreement and that he fully understands his right to discuss all
provisions and aspects of this Agreement with his private attorney(s) and that
he has availed himself of this right. Powers further represents and agrees that
he has carefully read and fully understands all the provisions of this agreement
and that he is voluntarily entering into this Agreement. Powers further
acknowledges and agrees that the severance benefits and compensation he is
receiving or will receive under this Agreement are substantially greater than he
would otherwise be entitled to receive. Powers acknowledges and agrees that he
has been given a period of at least twenty-one (21) days within

 

-3-



--------------------------------------------------------------------------------

which to consider this Agreement and that he may accept and execute this
Agreement at any time within said twenty-one (21) day period. Powers further
acknowledges, understands and agrees that for a period of seven (7) days
following the date he executes this Agreement, he may revoke this Agreement in
writing. Powers understands that he will neither receive nor be entitled to the
payments and compensation set forth in this Agreement unless he accepts and
executes this Agreement said seven (7) day revocation period has expired, at
which time this Agreement is final and otherwise non-revocable. This Agreement
contains a waiver of claims, including but not limited rights under the Age
Discrimination in Employment Act, and Powers acknowledges Wise’s advice that he
obtain legal counsel with respect to the terms of this Agreement before he
executes it.

12. Powers represents, acknowledges and agrees that, in executing this
Agreement, consisting of 4 pages he does not rely and has not relied upon any
representation or statement not set forth herein made by Wise with regard to the
subject matter, basis, interpretation or effect of this Agreement or otherwise
and Powers further represents, acknowledges and agrees that there have been no
such representations, promises, or statements made by the Company, except as
expressly set forth in this Agreement.

PLEASE READ CAREFULLY. EXCEPT AS EXPRESSLY EXCEPTED HEREIN, THIS AGREEMENT
INCLUDES AND CONSTITUTES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST WISE.

Executed this                      day of                     , 2006.

 

  

Randall R. Powers

Wise Metals Group, LLC

By:     

Title:

    

 

-4-